PER CURIAM.
It does not appear that there was an abuse of judicial discretion in denying the modification of the injunction entered on March 16, 1938, so as to permit appellant to proceed against appellee, Michigan Brewing Company, debtor, in the case pending in the Circuit Court for the County of Kent, Michigan, entitled “Walter J. Conlon vs. Michigan Brewing Company, et al, No. 36946”.
It is therefore ordered and adjudged that the order, 24 F.Supp. 430, appealed from be, and the same is, affirmed.